Citation Nr: 1142826	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-22 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in pertinent, part denied service connection for bilateral hearing loss.  Due to the location of the Veteran, jurisdiction of his appeal remains with the RO in Chicago, Illinois.


FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran's bilateral hearing loss preexisted service and was aggravated beyond its natural progression during such service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has preexisting bilateral hearing loss that was aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  
The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the Veteran's service treatment records (STRs) include an entrance examination in February 1964 that reported his hearing acuity in puretone thresholds.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-10 (0)
XXXX
45 (50)
LEFT
5 (20)
-10 (0)
-10 (0)
XXXX
35 (40)

The Veteran's STRs also include an audiological evaluation at his discharge examination in February 1968.  The examination includes a notation of defective hearing not considered disqualifying (NCD).  The Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
50
30
LEFT
-5
5
-5
45
40

The Veteran DD 214 shows that his military occupational specialty (MOS) was that of a radioman.  The Board observes that the Veteran is service-connected for tinnitus.  Accordingly, acoustic trauma as the result of the Veteran's service is conceded.  

According to post-service medical records, an audiological evaluation dated in April 1982 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  Treatment records dated after April 1982 continue to show bilateral hearing loss.  A record dated in May 2000 indicates that the Veteran reported years of noise exposure and also that he had been diagnosed with Meniere's disease.  A letter from the Veteran dated in August 2006 reveals that an M-16 was fired directly beside his head and that he was unable to hear for three to four days after that.

The Veteran was afforded a VA examination in July 2007.  He reported the incident where an M-14 was fired off with the muzzle right next to his right ear.  The Veteran reported that he had hearing loss for about a week afterwards then had recovery.  After service, the Veteran had various jobs including construction with heavy equipment, working in a grocery store, maintenance in a medical facility, and 20 years working in the local street department with some noise and using ear protection when needed.  He admitted to being a deer hunter, starting slightly after the military and quitting around 1990.  The examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The examiner observed that the Veteran's entrance examination showed bilateral hearing loss at 4000 Hertz.  After correcting for calibration differences, the Veteran's discharge examination showed no change in thresholds from entrance to exit; in fact, 4000 Hertz in the right ear improved.  The examiner further observed that 3000 Hertz was tested at discharge and not at entrance and that it showed a hearing loss also.  The examiner opined that the record showed no significant difference from entrance to exit for any tested frequency.  The Veteran denied any hunting activity prior to the military, but the presence of high frequency hearing loss at entrance certainly suggested that he might have fired weapons prior to the military.  With no significant change in hearing from entrance to exit, it was the examiner's opinion that, given the Veteran's post-military noise exposure, it was not at least as likely as not that his hearing loss was related to his military duty.  

An August 2008 letter from a private audiologist indicates that the Veteran reported serving in Vietnam for 26 months and that he was in combat and exposed to gun fire and explosions.  He reported the M-16 being fired by his ear.  Based upon the Veteran's history, the audiologist opined that it was possible that exposure to gun fire and explosions might have contributed to the deterioration in his hearing sensitivity.  

A letter dated in August 2009 from C.B., M.D. shows that the Veteran reported significant noise exposure dating back to his military service at age 18.  The Veteran had worn ear protection as a civilian during recreational use of guns as well as in the workplace.  It was Dr. C.B.'s opinion that the Veteran's hearing loss could clearly be attributed to his significant noise exposure history during young adulthood.  She noted that it was well-documented on his discharge papers and that it was well-known that progression of the noise induced hearing loss continued over time as a consequence of the noise damage accelerating age-related hearing loss.  

The Veteran submitted a second letter from Dr. C.B. dated in April 2011.  She indicated personally reviewing the Veteran's service treatment records and claims file.  She also reviewed the Veteran's reported history of exposure to a blast injury.  Dr. C.B. observed that the Veteran's discharge examination clearly documented moderate to severe bilateral hearing loss at 3000 Hertz, consistent with noise injury to the inner ears.  The Veteran had no other known risk factors that might have precipitated his condition.  It was Dr. C.B.'s opinion that it was highly likely that the Veteran's hearing loss was directly related to the severe noise exposure he experienced during his military service.  There was extensive scientific literature that demonstrated the immediate and delayed effects of high intensity impact noise on the inner ear.  Her research and the research at Harvard University clearly established that noise exposure resulted in immediate followed by progressive hearing loss and impaired auditory function.  

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  Initially, the Board finds that the presumption of soundness has been rebutted.  The Veteran's entrance examination when converted to ISO units showed that the auditory threshold at 4000 Hertz was 50 decibels in the right ear and 40 decibels in his left.  Thus, his entrance examination clearly documents impaired hearing upon enlistment.  See, e.g., report of July 2007 VA audiological examination.  Additionally, the Veteran himself has admitted that he had pre-existing bilateral hearing loss.  See August 2008 substantive appeal.  

Therefore, the remaining question is whether there is clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss was aggravated beyond its natural progression during service.  Based on a review of the evidence, the Board concludes that the Veteran's pre-existing bilateral hearing loss was indeed so aggravated (by in-service acoustic trauma).  As shown above, the Veteran's hearing acuity decreased between the entrance examination in 1964 and his separation examination in 1968.  In the Veteran's right ear, his auditory thresholds shifted from 0 to 15 decibels at 1000 Hertz.  In his left ear, his auditory thresholds shifted from 0 to 5 decibels at 1000 Hertz.  The Board acknowledges that the VA examiner did suggest that there could be calibration differences between the two examinations.  In this regard, the Board also acknowledges that the Veteran's discharge examination showed an improvement in auditory thresholds at 4000 Hertz, which was noted by the VA examiner.  There is nothing in the record to suggest which examination was more accurate or whether some of the thresholds shown at different Hertz were more accurate than others.  In this case, the discharge examination shows a decrease in the Veteran's hearing acuity at 1000 Hertz and an increase in 4000 Hertz.  Affording the Veteran the benefit-of-the-doubt, the Board concludes that the decrease in hearing acuity at 1000 Hertz was indicative of a worsening of the Veteran's pre-existing bilateral hearing loss, as there is nothing to suggest that the increase in hearing acuity at 4000 Hertz was accurate, while the decrease shown at 1000 Hertz was not accurate.
Furthermore, his discharge examination revealed bilateral hearing loss at 3000 Hertz with auditory thresholds of 50 decibels in the right ear and 45 decibels in the left ear.  The examination also noted defective hearing.  As shown above, his entrance examination did not include testing at 3000 Hertz.  The entrance examination also did not include a notation of defective hearing.  Affording the Veteran the benefit-of-the-doubt, the Board cannot conclude that the Veteran had a demonstrated bilateral hearing loss at 3000 Hertz at entrance to service.  Therefore, as his discharge examination clearly showed bilateral hearing loss at 3000 Hertz at discharge to service, and as such examination includes a notation of defective hearing whereas the entrance examination did not specifically note defective hearing, the Board finds that the Veteran's discharge examination shows a decrease in his hearing acuity; in other words, his pre-existing bilateral hearing loss disability increased in severity.  

In finding that the Veteran's pre-existing bilateral hearing loss was aggravated by his military service, the Board acknowledges that the July 2007 VA examiner opined that the record showed no significant difference from entrance to exit for any tested frequency.  However, for the reasons set forth above, the Board finds that the evidence supports a finding that the Veteran's bilateral hearing loss worsened as a result of his military service.  

As noted above, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, no medical professional has provided any opinion indicating that the increase in the Veteran's bilateral hearing loss disability was due to the natural progress of the disease.  Absent that specific finding, service connection based on aggravation beyond the natural progression of a pre-existing bilateral hearing loss disability is warranted.  

The Board's finding is further supported by the positive nexus opinions from Dr. C.B.  In providing positive opinions, Dr. C.B. provided rationales based on scientific research and that took into account a review of the Veteran's service records, in addition to his reported history.  Dr. C.B. clearly opined that the Veteran's current bilateral hearing loss was directly related to his military service.  The Board acknowledges that Dr. C.B.'s opinions do not discuss the Veteran's pre-existing bilateral hearing loss at entrance to service.  However, when considering the totality of the evidence, Dr. C.B.'s opinions that the Veteran's current bilateral hearing loss is directly related to his service support the conclusion that the Veteran's pre-existing bilateral hearing loss was aggravated by his service, as her opinions show that the onset of the Veteran's current disability was in service.  In other words, although the Veteran had a pre-existing bilateral hearing loss disability at entrance to service, the severity of such disability is not the same severity as his current bilateral hearing loss, which indicates in-service aggravation.  Indeed, post-service audiological evaluations, including the July 2007 VA examination, show puretone thresholds higher than those shown at discharge to service.  

Therefore, based on this evidentiary posture, the Board finds that the evidence supports a finding of the aggravation of the Veteran's pre-existing bilateral hearing loss as a result of in-service acoustic trauma.  

Accordingly, in considering the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was aggravated in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


